DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on February 17, 2021 in response to the previous Non-Final Office Action (11/20/2020) is acknowledged and has been entered.
Claims 1 – 2, 4 – 27 currently pending.
Claims 13 – 27 previously withdrawn.
Claim 3 canceled.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Objection to Specification 

Response to Arguments
Applicant's arguments filed February 17, 2021 have been fully considered but they are not persuasive.
Applicant submits that Manniche fails to explicitly disclose movement in a second direction that is in range of between +/-10 degrees, is silent as to the mount permitting a larger movement of the camera in one direction than the other, and teaches away from the instant invention (see Remarks p.9-10, 12). Specifically, Applicant submits that 
Examiner respectfully disagrees.
Although figures 7 are used as the exemplary figure for the rejection, paragraph 77 of Manniche discusses “the stem is variably positionable in the socket to set the body at a plurality of azimuth angles and a plurality of elevation angles with respect to the mount. In some example security apparatuses, the plurality of azimuth angles include azimuth angles of about 45 degrees and about −45 degrees and the plurality of elevation angles includes elevation angles of about 0 degrees and about −30 degrees”. As it relates to figures 7, “The stem 722 is variably positionable in the socket 712 to set the body 710 at a plurality of orientations (a plurality of azimuth angles and a plurality of elevation angles)” (¶69). These paragraphs are not disconnected and unrelated. Angles of 45 degrees to -45 degrees and 0 degrees to -30 degrees are examples of the plurality of orientations available to the device in figures 7. As shown above, Manniche does not teach away from the arrangement of figure 1. Manniche teaches that the camera is variably positionable and has restricted range of motion.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 02/17/2021. An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 2 and 4 – 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 includes the added limitation of “wherein the accessory is removably coupled and decoupled to the mount in a repeatable manner without requiring the mount to be reset”. This is not in the specification as originally filed. Applicant points to pages 9 – 10 of the specification, however, that part of the specification only discusses resetting the mount as it relates to existing technologies. When referring to the present invention, the specification discloses “the user is able to removably couple and decouple the “eye-ball” camera 12 to the mount 10 in a simplified and repeatable 
Claims 2 and 4 – 12 are rejected for being dependent on claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 2 and 4 – 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the added limitation of “wherein the accessory is removably coupled and decoupled to the mount in a repeatable manner without requiring the mount to be reset”. This is not in the specification as originally filed. Applicant points to pages 9 – 10 of the specification, however, that part of the specification only discusses resetting the mount as it relates to existing technologies. When referring to the present invention, the specification discloses “the user is able to removably couple and decouple the “eye-ball” camera 12 to the mount 10 in a simplified and repeatable manner”.  Also, it is not clear how the mount would be “reset”. The metes and bounds of 

Claims 2 and 4 – 12 rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 2 and 4 – 12 rejected under 35 U.S.C. 103 as being unpatentable over Manniche et al. (US 2015/0345699).
Regarding claim 1, Manniche et al. disclose, in at least figures 7A and 7B, a mount (720) for mounting an accessory, the mount comprising: an attachment member (721) to attach the a mount to a support structure (wall) (¶69, 72: base 721 is adapted to be attached to a surface; mount is affixed to a surface, such as a wall, a ceiling, a post, or any other type of surface that allows the security apparatus to be positioned as desired); and a mount coupling member (722) configured to have a profile complementary to a corresponding accessory coupling member (712) of an accessory to be coupled to the mount (¶69: stem 722 is variably positionable in the socket 712 to set the body 710 at a plurality of orientations); 2nd magnetic material), having a first width (fig. 7: width of 722), and operative to couple to a second material (1st magnetic material), having a second width (fig. 7: width of the socket 712) of an accessory coupling member through an attractive force between the first material and the second material (¶69: When the stem 722 is inserted into the socket 712, the body 710 is held in place by magnetic attraction between the first magnetic material and the second magnetic material), and wherein the second width is greater than the first width (figs. 7; ¶70: socket 712 has a concave curved surface shaped as a section of a sphere with a given diameter and an end of the stem 722 is shaped as a section of a sphere with a diameter that is a little bit smaller than given diameter.; wherein the attractive force is of a magnitude to permit a slideable movement of the mount coupling member relative to the accessory coupling member while maintaining mechanical contact between the mount and the accessory (¶69: stem 722 is variably positionable in the socket 712 to set the body 710 at a plurality of orientations (a plurality of azimuth angles and a plurality of elevation angles), a plurality of azimuth angles or a plurality of elevation angles with respect to the mount 720); and the first material comprising a complementary configuration with a the second material of an the accessory coupling member to permit a greater magnitude of the slideable movement in a first direction compared to a second direction transverse to the first direction (figs. 7; ¶44,68,69,77: stem 722 is variably positionable in the socket 712 to set the body 710 at a plurality of orientations (a plurality of azimuth angles and a plurality of elevation angles), a plurality of azimuth angles or a plurality of elevation angles with respect to the mount 720; the plurality of azimuth angles include azimuth angles of about 45 degrees and about −45 degrees and the plurality of elevation angles includes elevation angles of about 0 degrees and about −30 degrees); and the movement in the first direction is greater than the movement in the second direction for limiting motion of the accessory in one axis across the second direction of the accessory (¶77: the plurality of azimuth angles include azimuth angles of about 45 degrees and about −45 degrees and the plurality of elevation angles includes elevation angles of about 0 degrees and about −30 degrees). Manniche also teaches the plurality of azimuth angles include azimuth angles of about 45 degrees and about −45 degrees and the plurality of elevation angles includes elevation angles of about 0 degrees and about −30 degrees (¶77). Manniche fails to explicitly disclose wherein the movement in the second direction is in a range of between +/- 10° relative to the first direction. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to choose a azimuth or elevation angle range having an optimal range of +/- 10° of each other, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 2, Manniche et al. disclose all of the aforementioned limitations of claim 1. Manniche also teaches wherein the movement in the first direction is of a magnitude to permit maintenance of an orientation of an accessory mounted in the mount for the attachment member fixed to a support structure having an attachment surface plane in a range between 0° to 90° (¶68-69,77: the plurality of azimuth angles include azimuth angles of about 45 degrees and about −45 degrees and the plurality of elevation angles includes elevation angles of about 0 degrees and about −30 degrees).
the plurality of azimuth angles include azimuth angles of about 45 degrees and about −45 degrees and the plurality of elevation angles includes elevation angles of about 0 degrees and about −30 degrees).

Regarding claim 5, Manniche et al. disclose all of the aforementioned limitations of claim 4. Manniche also teaches the first material comprising a complementary configuration with a the second material of a* the accessory coupling member to permit a greater magnitude of the slideable movement in the first direction compared to a third direction transverse to the plane of the first direction (¶35,55: socket and the stem 32 are round and the sensor body can rotate around the centerline of the stem).

Regarding claim 6, Manniche et al. disclose all of the aforementioned limitations of claim 4. Manniche also teaches the plurality of azimuth angles include azimuth angles of about 45 degrees and about −45 degrees and the plurality of elevation angles includes elevation angles of about 0 degrees and about −30 degrees (¶77) and socket and the stem 32 are round and the sensor body can rotate around the centerline of the stem (¶35,55). Manniche fails to explicitly disclose wherein the movement in the third direction is in a range of between +/- 10° relative to the first direction. It would have In re Aller, 105 USPQ 233.

Regarding claim 7, Manniche et al. disclose all of the aforementioned limitations of claim 1. Manniche also teaches wherein the first material is a magnetic material a permanent magnet, or a permanent, rare earth magnetic material (¶24,69: magnetic material may be a ferromagnetic material).

Regarding claim 8, Manniche et al. disclose all of the aforementioned limitations of claim 1. Manniche also teaches To help resist drift in the orientation of the camera body due to vibrations, shocks, or casual contact with the camera body , some embodiments provide a high friction surface on at least one of the end of the stem or the concave curved surface of the socket, wherein the high friction coating is a rubberized paint, In some embodiments, a textured coating, such as a texturized powder coat or a texturized paint, may be applied to create a high-friction surface (¶45). Manniche fails to explicitly disclose the mount further comprising a silicone member to provide a tactile feedback to a user when sliding the mount coupling member over the accessory coupling member; wherein the silicone member provides a constant sliding resistance to sliding of the mount coupling member over the accessory coupling member. It would have been obvious to one having ordinary skill in the art, before the effective filing date In re Aller, 105 USPQ 233.

Regarding claim 9, Manniche et al. disclose all of the aforementioned limitations of claim 1. Manniche also teaches wherein the mount coupling member is supported by the mount to expose the first material to provide a coupling surface (¶69).

Regarding claim 10, Manniche et al. disclose all of the aforementioned limitations of claim 1. Manniche also teaches wherein the mount coupling member (722) comprises a circular peripheral outline (fig. 7).

Regarding claim 11, Manniche et al. disclose all of the aforementioned limitations of claim 10. Manniche also teaches To help resist drift in the orientation of the camera body due to vibrations, shocks, or casual contact with the camera body , some embodiments provide a high friction surface on at least one of the end of the stem or the concave curved surface of the socket, wherein the high friction coating is a rubberized paint, In some embodiments, a textured coating, such as a texturized powder coat or a texturized paint, may be applied to create a high-friction surface (¶45). Manniche fails to explicitly disclose wherein a silicone member is disposed at a center of the mount coupling member. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to choose silicone as the high friction coating, since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233.

Regarding claim 12, Manniche et al. disclose all of the aforementioned limitations of claim 1. Manniche also teaches wherein the mount coupling member is configured to have a curved profile or concave profile (fig. 7; ¶70: socket 712 has a concave curved surface shaped).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698